Citation Nr: 0920707	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-36 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility to Dependents' Educational Assistance (DEA) under 
38 U.S.C. Chapter 35.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St Petersburg, Florida.


FINDING OF FACT

The Veteran's service-connected disabilities are permanent 
and total.  


CONCLUSION OF LAW


The criteria for DEA under 38 U.S.C. Chapter 35 are met.  38 
C.F.R. §§ 3.327, 3.340(b), 21.3021(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for Chapter 35 benefits is being granted.  The VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Further assistance is unnecessary to aid the 
veteran in substantiating this claim.

In the case of a veteran who is alive, the conditions for 
basic eligibility for DEA benefits include: (1) the veteran's 
discharge from service under conditions other than 
dishonorable; and (2) the veteran's having a permanent total 
service-connected disability.  The same benefits derive for a 
child or spouse of such a veteran.  38 C.F.R. §§ 3.807(a), 
21.3021.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  38 C.F.R. § 3.340(a) (2008).  
Permanence of disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b) (2008).

No future periodic examinations will be scheduled when the 
disability is established as static, when the findings and 
symptoms are shown by examination to have persisted without 
material improvement for a period of 5 years or more, where 
the disability is permanent in character and of such nature 
that there is no likelihood of improvement, in cases of 
Veterans over 55 years old except under unusual 
circumstances, or where a combined disability rating would 
not be affected if the future examination should result in 
reduced evaluation for one or more conditions.  
38 C.F.R. § 3.327.  

The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 3501(a)(7) (West 
2002).

The Veteran was born in 1949 and is service connected for 
prostate cancer which is rated as 100 percent disabling from 
March 2005.  He is also service connected for PTSD rated as 
70 percent disabling from April 2004, for degenerative 
changes of L4 and L5 rated as 10 percent disabling from 
February 2000, for tinnitus rated as 10 percent disabling 
from April 2004, and for right and left lower extremity 
radiculopathy, each rated as 10 percent from March 2005.  
Three other disabilities are noncompensably rated.  

The Veteran has elected to take a wait and see approach with 
his prostate cancer before having it operated on or radiated, 
according to an August 2007 VA medical record.  It is being 
monitored.  It is reasonable to conclude that if he never has 
surgery, it is permanent and total.  If he does have surgery, 
there is a likelihood of disabling residuals, which when 
combined with his other disabilities, would continue to 
result in total disability.  Moreover, permanence of 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  Accordingly, DEA 
benefits under Chapter 35 should be granted.  


ORDER

Eligibility to DEA under 38 U.S.C. Chapter 35 is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


